The agreed statement of facts shows that all that was done during appellant's absence was that "at about 1:55 p.m. defendant's attorney submitted to the court a written motion for an instructed verdict, and began argument on said motion, which argument lasted about an hour, during which time neither the defendant nor the jury were in the courtroom," — simply that and nothing more. No complaint of this was made at the time and no objection thereto was made until after the trial in the motion for a new trial. This is a misdemeanor case. I think this was no such proceeding, or part of the trial, as the statute contemplates can not be had in the defendant's absence. No possible injury is shown or even claimed to him. It was too late to complain after the trial.